EXHIBIT 10.6


dslogoa04.gif [dslogoa04.gif]


November 7, 2018


Kenneth A. May


Dear Ken:


It is with great pleasure that we extend to you an offer to join Drive Shack
Inc. (the “Company”) as Chief Executive Officer and President, reporting to the
Board of Directors of the Company (the “Board”). This letter is referred to
herein as the “Letter Agreement.”


Start Date:
November 12, 2018 (the “Start Date”). In order for your employment with the
Company to commence, you must be approved by the Board and pass the Company’s
background check.



Work Location:
Your principal work location will be New York, NY or such other place as agreed
between you and the Company, in addition to travel as required in connection
with the performance of your duties.



Duties and
Responsibilities:
During your employment with the Company, you will be a full-time employee of the
Company, will dedicate all of your working time to the Company and will have no
other employment and no other business ventures which are undisclosed to the
Company or which conflict with your duties under this Letter Agreement; provided
that you may (i) engage in private investment activities on behalf of yourself
and your immediate family in accordance with applicable Company policies, and
(ii) subject to prior discussion with the Board, serve on the board of directors
(or similar position) or committees thereof of a charitable, educational,
professional, community, industry, non-profit or civic organization, in each
case so long as the activities described in clauses (i) and (ii) do not,
individually or in the aggregate, conflict with your duties to the Company under
this Letter Agreement or interfere with your duties or responsibilities as an
officer of the Company. Notwithstanding the foregoing, the Company agrees that
(i) you may continue to serve on the Board of Directors of Urban Air Adventure
Parks, and (ii) your current equity holdings in Top Golf are not a violation of
this Agreement.



Compensation:
Your base salary will be paid at the rate of $500,000 per annum on a salary
basis to compensate you for all hours you work, regardless of whether more or
less than 40 in a regularly scheduled workweek. You will be paid twice a month
with a pay date of the 15th and last day of each month. On each pay date, you
will be paid for the hours you worked during the prior pay period. Based on your
anticipated start date, you will receive your first pay on November 15, 2018.
The Company reserves the right to modify its payroll practices and payroll
schedule at its sole discretion, consistent with applicable law. The Company
will review your base salary on an annual basis.



(initial here) _______

--------------------------------------------------------------------------------




    
As additional compensation, you will be eligible to participate in a bonus
incentive plan commencing on January 1, 2019 with an annual target amount equal
to $500,000. Such bonus amount, if any, will be determined based on performance
targets and metrics to be established by the Company in consultation with you.
Any such annual bonus payment will be paid at the same time as annual bonus
payments are made to other senior executives generally, and in no event shall
such bonus be paid earlier than January 1 or later than April 15 of the year
following the year to which the bonus relates. Except as otherwise set forth in
this Letter Agreement, in order to be eligible for any annual bonus under this
paragraph, you must be an active employee of the Company as of the last day of
the calendar year to which such annual bonus relates.


Upon your Start Date, you will be awarded incentive stock options and
nonqualified stock options (the “Options”). The incentive stock options will be
granted pursuant to the Drive Shack Inc. 2018 Omnibus Incentive Plan (the
“Equity Plan”) and the nonqualified stock options will be granted as an
“Employment Inducment Award“ pursuant to Section 303A.08 of the New York Stock
Exchange Listed Company Manual in accordance with the terms and conditions set
forth in the Equity Plan. The exercise price of the Options will be the closing
trading price of the Company’s common stock on the New York Stock Exchange on
the Start Date. The Options will provide you with the option to purchase a total
of 5% of the outstanding stock of the Company and will vest in equal annual
installments on each of the first three anniversaries of the Start Date, subject
to the terms of the definitive grant agreements that will govern your grants
(the “Option Award Agreements”). You acknowledge and agree that the Options will
be subject to the terms and conditions (including, without limitation, with
respect to vesting, forfeiture, and exercise) set forth in the Equity Plan and
the Option Award Agreements, which will supersede the description in this
paragraph for all purposes provided that the terms of the Option Award
Agreements shall not be inconsistent with any term set forth in this Letter
Agreement.






Travel and
Housing:
For the first six (6) months following the Start Date, the Company will provide
you with (i) access to a Company-paid furnished apartment in Manhattan that is
reasonably acceptable to the Company; and (ii) two (2) round-trip business class
airline tickets each month between Memphis and a New York City metropolitan area
airport. The benefits described in this section will be provided on an after-tax
basis.



Relocation Costs:
The Company will pay the costs associated with the relocation of your homestead
to the location of the Company’s headquarters (the “Relocation Costs”), the
timing and location of which will be determined through consultation between you
and the Company. The Relocation Costs will include reasonable moving and related
expenses to move your household goods and the amount of any early termination
fee that you incur with respect to the termination of your existing lease in
Memphis, Tennessee.



Work
Authorization:
Employment with the Company is contingent upon your provision of documentation
establishing your identity and unrestricted authorization to work in the United
States



2
(initial here) _____



--------------------------------------------------------------------------------




within the time period specified by law. If you are unsure whether you have
unrestricted authorization, please contact Ellen Barrera at 212-497-2955.


Representations;
Indemnity:
The Company agrees to defend, indemnify and hold you harmless from and against
(A) any and all claims, suits or other actions made by your previous employer
from which you terminated employment as of September 29, 2017 (the “Previous
Employer”) arising out of or as a result of your acceptance of the terms of this
Letter Agreement and/or the performance of your duties hereunder (“Claims”) and
(B) the amount of any judgments, damages, reasonable attorney’s fees and other
reasonable out of pocket costs and expenses that you incur in connection with
any such Claims. In connection with, and as a condition to the Company’s
obligation to defend, indemnify and hold you harmless from any Claims, you
represent, acknowledge and agree that (i) the non-competition, non-solicitation
and similar covenants to which you were subject in respect of the Previous
Employer have expired and you are free to accept employment with the Company and
to perform your obligations under this Letter Agreement, (ii) you have not
physically taken or otherwise misappropriated any confidential or proprietary
information belonging to the Previous Employer, (iii) the Company has informed
you that you are not to use or cause the use of any confidential or proprietary
information of the Previous Employer in any manner whatsoever in connection with
your employment by the Company and you agree that you will not use such
information, and (iv) except for the lawsuit in Arkansas that you previously
disclosed to the Company, you are not currently a party to any pending or
threatened litigation with any former employer or business associate. You
acknowledge that the Company is relying on your representations in this section
in agreeing to defend, indemnify and hold you harmless from any Claims and that
if any such representation is not true then the Company’s obligations to so
defend, indemnify and hold you harmless shall be null and void. Notwithstanding
the foregoing, the Company acknowledges and agrees that you are not representing
that you do not possess confidential or proprietary information of your Previous
Employer in your mind.



Policies and
Procedures:
You agree to comply fully with all the Company policies and procedures
applicable to employees, as amended and implemented from time to time,
including, without limitation, tax, regulatory and compliance procedures.



Employment
Term:
Subject in each case to the provisions of this Letter Agreement relating to the
respective rights and obligations of the parties upon termination of your
employment, nothing in this Letter Agreement interferes with or limits in any
way the Company’s or your right to terminate your employment at any time, for
any reason or no reason, and nothing in this Letter Agreement confers on you any
right or obligation to continue in the Company’s employ. Your employment with
the Company under this Letter Agreement may be terminated as follows:



Death. Your employment with the Company under this Letter Agreement shall
terminate immediately in the event of your death.




3
(initial here) _____



--------------------------------------------------------------------------------




Disability. Your employment with the Company under this Letter Agreement shall
terminate immediately in the event you become disabled. “Disability” means that
you are either (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Company by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.


Cause. The Company shall be entitled to terminate your employment under this
Letter Agreement immediately for Cause. For purposes of this Letter Agreement,
“Cause” shall be defined as (i) your misconduct or gross negligence in the
performance of your duties to the Company; (ii) your failure to perform your
duties to the Company or to follow the lawful directives of the Board; (iii)
your commission of, indictment for, conviction of, or pleading of guilty or nolo
contendere to, a felony, or any crime involving moral turpitude; (iv) your
failure to cooperate in any formal audit or investigation of the business or
financial practices of the Company or any of its direct or indirect subsidiaries
(collectively, the “Company Group”); (v) your performance of any act of theft,
embezzlement, fraud, malfeasance, dishonesty or misappropriation of the property
of any member of the Company Group; or (vi) your breach of this Letter Agreement
or any other agreement with a member of the Company Group, or a violation of
the  code of conduct or other written policy of any such entity. In the event
the Company believes Cause exists under subsections (i), (ii) or (vi) of this
sentence, the Company shall give you written notice of the acts or omissions
constituting Cause (“Cause Notice”), and no termination of this Letter Agreement
shall be effective unless and until you fail to cure such acts or omissions
within fourteen (14) days after your receipt of the Cause Notice.


Without Cause. The Company shall be entitled to terminate your employment under
this Letter Agreement for any reason other than death, Disability or Cause at
any time by providing thirty (30) days’ advance written notice to you that the
Company is terminating this Agreement without Cause. In the event the Company
terminates you without Cause, your date of termination will be thirty (30) days
after you receive notice of such termination, although the Company may, in its
sole discretion, direct you to cease performing your duties, refrain from
entering the Company’s offices and restrict your access to the Company systems,
trade secrets and confidential information, during the 30-day notice period.


Resignation without Good Reason. You shall be entitled to voluntarily terminate
your employment under this Letter Agreement for any reason other than Good
Reason by providing at least ninety (90) days’ advance written notice of such
termination to the Company. In the event you resign your employment without Good
Reason, the Company may, in its sole discretion, (i) direct you to cease
performing your duties, refrain from entering the Company’s offices and restrict
your access to the Company systems, trade secrets and confidential information,
in each case during all or part of the 90-day notice period or (ii) immediately
terminate your employment at any time


4
(initial here) _____



--------------------------------------------------------------------------------




during such 90-day notice period (which such termination shall be deemed to be a
voluntary termination by you without Good Reason).


Resignation for Good Reason. You shall be entitled to terminate your employment
with the Company for Good Reason. For purposes of this Letter Agreement, “Good
Reason” shall be defined, in each case without your consent, as follows: (i) any
reduction in your base salary or annual bonus target amount; (ii) a material
diminution in your title, status, duties, responsibilities or authority; or
(iii) a material breach by the Company of this Letter Agreement; provided, that,
in no event shall any such action constitute Good Reason unless (x) you provide
written notice to the Company of such action within thirty (30) days after it
occurs, (y) the Company fails to materially cure such action within fifteen (15)
business days after you provide such notice, and (z) you terminate employment
within ten (10) business days after the end of such cure period.


Upon termination of your employment with the Company under this Letter Agreement
for any reason, you will receive (i) any base salary that is accrued but unpaid
as of your date of termination; (ii) payment of any annual bonus that relates to
a calendar year that was completed prior to your date of termination but not
paid as of the date of termination; (iii) reimbursement for expenses you
incurred prior to the date of termination in accordance with the terms of this
Letter Agreement; and (iv) vested benefits, if any, to which you may be entitled
under the Company’s employee benefit plans, the Stock Option Award Agreements or
other agreements as of the date of termination.


In addition, if (i) the Company terminates your employment without Cause (other
than as a result of your death or Disability) or you terminate your employment
for Good Reason and (ii) you execute a separation agreement and general release
of claims in a form generally accepted for executives (the “Release”) and the
Release becomes irrevocable within sixty (60) days after the date of termination
(provided that the Company shall provide the Release to you with sufficient time
for the Release to become irrevocable within such sixty (60) day period), then
you will receive (A) an amount in cash equal to the sum of your annual base
salary, payable in equal installments in accordance with the Company’s normal
payroll practices during the one year period following the date of termination
(“Severance Pay”); provided that the first such payment shall be made on the
sixtieth (60th) day following your date of termination and shall include all
amounts that would have been paid to you if such payments had commenced as of
the date of termination, (B) a pro-rated annual cash bonus payment for the year
of termination, in an amount equal to the product of (x) the annual cash bonus
that would have been paid to you in respect of the year of such termination (as
determined in accordance with this Letter Agreement) and (y) a fraction, the
numerator of which is the number of days you were employed during the calendar
year in which the termination occurs and the denominator of which is 365,
payable at the same time as annual bonuses are paid to employees generally, (C)
continued participation in the Company’s benefit plans at active employee rates
for twelve (12) months following the date of termination (the “COBRA
Continuation Benefit”) and (D) any rights provided to you under any Option Award
Agreements or other agreements with the Company under such circumstances.




5
(initial here) _____



--------------------------------------------------------------------------------




Change in:
Control:
A Change in Control shall have the meaning set forth in the Equity Plan. In
addition to any benefits you are entitled to under the Equity Plan or other
Company plans or agreements, if (A) your employment is terminated by the Company
without Cause (other than by reason of death or Disability) or if you resign
from the Company for Good Reason, in each case within twelve (12) months
following a Change in Control and (B) you execute the Release and the Release
becomes irrevocable within sixty (60) days after the date of termination
(provided that the Company shall provide the Release with sufficient time to you
for the Release to become irrevocable within such sixty (60) day period), then
in lieu of any payments or benefits that would otherwise be provided to you
under this Letter Agreement upon such termination, (i) your Severance Pay shall
be increased to two (2) times your annual base salary, payable in equal
installments in accordance with the Company’s normal payroll practices during
the two year period following the date of termination; provided that the first
such payment shall be made on the sixtieth (60th) day following your date of
termination and shall include all amounts that would have been paid to you if
such payments had commenced as of the date of termination, (ii) you shall
receive an amount equal to two (2) times your annual bonus target, payable in a
single lump sum at the same time as annual bonuses are paid to employees
generally in the year following the year of termination, (iii) your COBRA
Continuation Benefit shall continue for a period of eighteen (18) months and
(iv) any rights provided to you under any Option Award Agreements or other
agreements with the Company under such circumstances.



Benefits:
You (and your spouse, registered domestic partner and/or eligible dependents, if
any) shall be entitled to participate in the same manner as other similarly
situated employees of the Company in any employee benefit plan that the Company
has adopted or may adopt, maintain or contribute to for the benefit of such
employees generally, subject to satisfying the applicable eligibility
requirements. Your participation will be subject to the terms of the applicable
plan documents and generally applicable Company policies. Notwithstanding the
foregoing, the Company may, consistent with applicable law, prospectively modify
or terminate any employee benefit plan at any time.



Paid Time Off:
You are eligible for Paid Time Off pursuant to the Company’s Paid Time Off (PTO)
Policy, subject to a minimum of four (4) weeks of PTO per calendar year
(pro-rated for any partial calendar year). Please refer to the PTO Policy for
more details. Requests for approval of timing of PTO shall be submitted in
accordance with Company policy.



Business
Expenses:
Consistent with its policies as established from time to time, the Company will
reimburse you for all business expenses reasonably incurred by you in connection
with the performance of your duties upon you providing the Company with such
support for reimbursement as is required by those policies.



Protective
Covenants:
You shall not, directly or indirectly, without prior written consent of the
Company, at any time during your employment hereunder or for twelve (12) months
following the termination of your employment for any reason, be involved or
connected in any manner (including, but not limited to, provide consultative
services to, own, manage, operate, join, control, participate in, be engaged in,
and/or employed by) any business,



6
(initial here) _____



--------------------------------------------------------------------------------




individual, partner, firm, corporation, or other entity that competes with (any
such action, individually, and in the aggregate, to “compete with”), the Company
anywhere in the United States of America, including, but not limited to, any
such business, individual, partner, firm, corporation, or other entity engaged
in the business of operating amusement or “eatertainment” venues.


Notwithstanding anything else herein, the mere “beneficial ownership” by you,
either individually or as a member of a “group” (as such terms are used in Rule
13(d) issued under the United States Securities Exchange Act of 1934, as amended
from time to time) of not more than five percent (5%) of the voting stock of any
public company shall not be deemed a violation of this Letter Agreement.


Notwithstanding anything else herein, the Company acknowledges and agrees that
the following will not constitute a violation of this section or this Letter
Agreement: (i) your continued service on the Board of Directors of Urban Air
Adventure Parks, and/or (ii) your current equity holdings in Top Golf.


You further agree that you shall not, directly or indirectly, for your benefit
or for the benefit of any other person (including, without limitation, an
individual or entity), or knowingly assist any other person to during your
employment with the Company and for twelve (12) months thereafter, in any
manner:


(a)hire or Solicit (as hereinafter defined) the employment or services of any
person who provided services to the Company or any member of the Company Group,
as an employee, independent contractor or consultant at the time of termination
of your employment with the Company, or within six (6) months prior thereto;


(b)Solicit any person who is an employee of the Company or any member of the
Company Group to apply for or accept employment with any enterprise;


(c)accept employment or work, in any capacity (including as an employee,
consultant or independent contractor), with any firm, corporation, partnership
or other entity that is, directly or indirectly, owned or controlled by any
Former Employee of the Company involving the provision of services that are
substantially similar to the services that you provided to the Company at any
time during the twelve months prior to your termination of employment with the
Company;


(d)Solicit or otherwise attempt to establish any business relationship (in
connection with any business in competition with the Company) with any limited
partner, investor, person, firm, corporation or other entity that is, at the
time of your termination of employment, or was a Client, Investor or Business
Partner of the Company or any member of the Company Group; or


(e)Interfere with or damage (or attempt to interfere with or damage) any
relationship between the Company and any member of the Company Group and the
respective Clients, Investors, Business Partners, or employees of the foregoing
entities.


7
(initial here) _____



--------------------------------------------------------------------------------






For purposes of this Letter Agreement, the term “Solicit” means (a) active
solicitation of any Client, Investor, or Business Partner or Company employee;
(b) the provision of non-public information regarding any Client, Investor, or
Business Partner or Company employee to any third party where such information
could be useful to such third party in attempting to obtain business from such
Client, Investor, or Business Partner or attempting to hire any such Company
employee; (c) participation in any meetings, discussions, or other
communications with any third party regarding any Client, Investor, or Business
Partner or Company employee where the purpose or effect of such meeting,
discussion or communication is to obtain business from such Client, Investor, or
Business Partner or employ such Company employee; or (d) any other passive use
of non-public information about any Client, Investor, or Business Partner, or
Company employee which has the purpose or effect of assisting a third party to
obtain business from Clients, Investors, or Business Partners, assisting a third
party to hire any Company employee or causing harm to the business of the
Company.


For purposes of this Letter Agreement, the term “Client,” “Investor,” or
“Business Partner” shall mean (A) anyone who is or has been a Client, Investor,
or Business Partner of any member of the Company Group during your employment;
and (B) any prospective Client, Investor, or Business Partner to whom any member
of the Company Group made a new business presentation (or similar offering of
services) at any time during the one (1) year period immediately preceding, or
two (2) month period immediately following, your employment termination (but
only if initial discussions between any member of the Company Group and such
prospective Client, Investor, or Business Partner relating to the rendering of
services occurred prior to the termination date). Notwithstanding the preceding
paragraph, the Protective Covenants shall not apply to Clients who are currently
your clients at your current employer.


For purposes of this Letter Agreement, the term “Former Employee” shall mean
anyone who was an employee of or exclusive consultant to any member of the
Company Group as of, or at any time during the one-year period immediately
preceding, the termination of your employment.


Any works of authorship, databases, discoveries, developments, improvements,
computer programs, or other intellectual property, etc. (“Works”) that you make
or conceive, or have made or conceived, solely or jointly, during the period of
your employment with the Company, whether or not patentable or registerable
under copyright, trademark or similar statutes, which either (i) are related to
or useful in the current or anticipated business or activities of any member of
the Company Group; (ii) fall within your responsibilities as employed by the
Company; or (iii) are otherwise developed by you through the use of the
confidential information, equipment, software, or other facilities or resources
of any member of the Company Group or at times during which you are or have been
an employee constitute “work for hire” under the United States Copyright Act, as
amended. If for any reason any portion of the Works shall be deemed not to be a
“work for hire,” then you hereby assign to the Company all rights, title and
interest therein and shall cooperate to establish the Company’s ownership
rights, including the execution of all documents necessary to establish the
Company’s exclusive ownership rights.


8
(initial here) _____



--------------------------------------------------------------------------------






As a condition of employment, you will be required to sign a Confidentiality and
Proprietary Rights Agreement, in a form acceptable to the Company, and that
agreement shall remain in full force and effect after it is executed and
following termination of your employment for any reason with the Company or any
of its affiliates. The obligations set forth in such agreement shall be
considered “Protective Covenants” for purposes of this Letter Agreement and are
incorporated herein by reference.


Attorney’s Fees:
The Company will reimburse you for any attorney’s fees you incurred in
negotiating this Letter Agreement and the Option Award Agreements, up to a
maximum of $10,000 in the aggregate.



Arbitration:
The Company and you agree that any controversy or claim arising out of or
relating to this Letter Agreement, the employment relationship between you and
the Company, or the termination thereof, including the arbitrability of any
controversy or claim, which cannot be promptly settled by mutual agreement will
be finally resolved by binding arbitration before a single arbitrator located in
New York, New York or in whatever city the Company is headquartered in
accordance with the applicable arbitration rules of the American Arbitration
Association. Either party may request that the arbitration proceeding be
stenographically recorded by a Certified Court Reporter. The arbitrator shall
issue a written decision with respect to all claims or controversies submitted
under this section within thirty (30) days after the completion of the
arbitration hearing. The parties are entitled to be represented by legal counsel
at any arbitration hearing, and each party shall be responsible for his or its
own attorney’s fees. The costs of the arbitrator shall be paid by the Company;
provided, that, the parties agree that the arbitrator shall have the authority
to tax the costs, including the attorney’s fees and arbitration proceeding
against the non-prevailing party.



Miscellaneous:
This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without regard to any
choice-of-law rules thereof which might apply the laws of any other
jurisdiction.



This Letter Agreement, together with the documents referred to herein,
constitutes and expresses the whole agreement of the parties hereto with
reference to any of the matters or things herein provided for or herein before
discussed or mentioned with reference to your employment, and it cancels and
replaces any and all prior understandings and agreements between you and the
Company.


This Letter Agreement, and all of the terms and conditions hereof, shall bind
the Company and its successors and assigns. Neither this Letter Agreement, nor
any of the Company’s rights or obligations hereunder, may be assigned or
otherwise subject to hypothecation by you, and any such attempted assignment or
hypothecation shall be null and void. The Company may assign its rights and
obligations hereunder, in whole or in part, to any of its subsidiaries,
affiliates or parent corporations, or to any other successor or assign in
connection with the sale of all or substantially all of its assets or stock or
in connection with any merger, acquisition and/or reorganization, provided the
assignee assumes the obligations of the Company hereunder.


9
(initial here) _____



--------------------------------------------------------------------------------






No modification, amendment or variation hereof will be of effect or binding upon
the parties hereto unless agreed to in writing by each of them and thereafter
such modification, amendment or variation will have the same effect as if it had
originally formed part of this Letter Agreement.


The Company may withhold from any amounts payable under this Letter Agreement
all federal, state, city or other taxes as the Company is required to withhold
pursuant to any applicable law, regulation or ruling. Notwithstanding any other
provision of this Letter Agreement, the Company shall not be obligated to
guarantee any particular tax result with respect to any payment provided to you
hereunder, and the Executive shall be responsible for any taxes imposed on you
with respect to any such payment.


This Letter Agreement may be executed on separate counterparts, any one (1) of
which need not contain signatures of more than one (1) party, but all of which
taken together will constitute one and the same agreement.


The parties acknowledge that this Letter Agreement is the result of arm’s-length
negotiations between sophisticated parties, each afforded representation by
legal counsel. Each and every provision of this Letter Agreement shall be
construed as though both parties participated equally in the drafting of the
same, and any rule of construction that a document shall be construed against
the drafting party shall not be applicable to this Letter Agreement.


The headings of this Letter Agreement are for convenience and reference only and
in no way define, describe, extend or limit the scope or intent of this Letter
Agreement or the intent of any provision hereof.


The intent of the parties is that payments and benefits under this Letter
Agreement comply with Section 409A of the Internal Revenue Code of 1986
(“Section 409A”), to the extent subject thereto, and accordingly, to the maximum
extent permitted, this Letter Agreement shall be interpreted and administered to
be in compliance therewith. Notwithstanding anything contained herein to the
contrary, you shall not be considered to have terminated employment with the
Company for purposes of any payments under this Letter Agreement which are
subject to Section 409A until you would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A.
Each amount to be paid or benefit to be provided under this Letter Agreement
shall be construed as a separate identified payment for purposes of Section
409A. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A, amounts that would otherwise
be payable and benefits that would otherwise be provided pursuant to this Letter
Agreement or any other arrangement between you and the Company during the
six-month period immediately following your separation from service shall
instead be paid on the first business day after the date that is six (6) months
following your separation from service (or, if earlier, your date of death). To
the extent required to avoid an accelerated or additional tax under Section
409A, amounts reimbursable to you under this Letter Agreement shall be paid to
you on or before the last day of the year following the year in which the
expense was incurred, the amount of expenses


10
(initial here) _____



--------------------------------------------------------------------------------




eligible for reimbursement (and in kind benefits provided to you) during one
year may not affect amounts reimbursable or provided in any subsequent year and
your right to reimbursement cannot be liquidated or exchanged for any other
benefit or payment. The Company makes no representation that any or all of the
payments described in this Letter Agreement will be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
any such payment.


If you agree with the terms of this Letter Agreement and accept this offer of
employment, please sign and date this Letter Agreement in the space provided
below and return a copy to Ellen Barrera (ebarrera@driveshack.com), to indicate
your acceptance. We look forward to you joining the Company.


Sincerely,
DRIVE SHACK INC.


By: _____________________


By signing below, I affirm my understanding of, and agreement to, the terms and
conditions set forth above, and hereby accept this offer of employment.


Legal Name
(Printed):________________________Signature:___________________________
Date:        /    /


11
(initial here) _____

